DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Pesetski et al. (US 2012/0124432; “Pesetski”), teaches a quantum processing system (figure 2) comprising:
one or more superconducting qubits (64-70); and
a qubit controller (52-62, 72-78) for controlling the one or more superconducting qubits, the qubit controller comprising:
a radio frequency generation unit (52-62), or RF generation unit, comprising electronic components configured to generate modulated radio frequency signals, or modulated RF signals,
a phase locked loop unit (It is well-known to those of ordinary skill in the art to embody RF signals with a PLL.) configured to maintain a reference clock for two or more of said electronic components of the RF generation unit; and
a sequencer (78) for synchronizing said two or more of the components by maintaining a coherent signal (clock) therefor, the coherent signal phase matched to the one or more qubits (para. [0029] and [0035] teaches phase matching resonators and associated qubits), so as for the qubit controller to drive and/or read out said qubits via modulated signals generated by the synchronized components, in operation (para. [0029]-[0030]).
Pesetski fails to teach “a timing controller including an absolute timing register, the latter accessed by the phase locked loop unit for maintaining said reference clock, in operation”, as set forth in claim 1.

Regarding claim 15, Pesetski teaches a method for controlling a quantum processing system (figure 2) comprising one or more superconducting qubits (64-70), the method comprising, at a qubit controller (72-78):
generating modulated radio frequency signals (from 52-62), or modulated RF signals, via electronic components (resonators 52-62) of a radio frequency generation unit, or RF generation unit;
synchronizing two or more of said components (52-62) by maintaining a coherent signal (from clock 78) therefor, the coherent signal phase matched to the one or more qubits (para. [0029] and [0035] teaches phase matching resonators and associated qubits); and
driving and/or reading out said qubits via modulated signals generated by the synchronized components (para. [0029]-[0030]).
Pesetski fails to teach “maintaining a reference clock for two or more of said electronic components by accessing an absolute timing register”, as set forth in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        June 7, 2022